Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                      December 12, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the Marriage of:                                  No. 49220-2-II

 SHILO MARIE LEYERZAPF, n/k/a SHILO
 MARIE STRICKLAND,

                       Appellant,

        and                                                  UNPUBLISHED OPINION

 BJORN HALLVARD LEYERZAPF,

                       Respondent.


       MAXA, A.C.J. – Shilo Strickland – formerly known as Shilo Leyerzapf – appeals the trial

court’s order finding her in contempt and entering judgment against her for attorney fees in the

action involving the dissolution of her marriage to Bjorn Leyerzapf.

       Strickland claimed the parties’ younger child as a dependent on her 2012 and 2014

federal tax returns even though the applicable child support order allocated the tax exemption to

Leyerzapf in even years. The trial court ordered Strickland to amend her 2012 and 2014 tax

returns to allow Leyerzapf to claim the exemption in those years, but she did not comply. After a

show cause hearing, the trial court found Strickland in contempt and entered judgment against

her for loss Leyerzapf suffered because of his inability to claim the exemption and for

$17,501.02 in attorney fees.
No. 49220-2-II


       We hold that (1) we will not consider Strickland’s argument that the trial court’s

contempt order must be vacated because she was not personally served with notice of the show

cause hearing because she did not object in the trial court, (2) the trial court had authority to

allocate tax exemptions even after the younger child turned 18, and (3) the trial court did not

abuse its discretion in finding that Strickland had the ability to comply with the court order.

However, we hold that the trial court erred in awarding attorney fees for services occurring

before the beginning of the contempt proceeding and in failing to specifically address claimed

fees for clerical work.

       Accordingly, we affirm the trial court’s contempt order but vacate the award of attorney

fees against Strickland and remand for reassessment of the attorney fee award consistent with

this opinion. We also award Leyerzapf his reasonable attorney fees on appeal under RCW

26.18.160 except for fees relating to the attorney fee issues.

                                               FACTS

       During Strickland’s and Leyerzapf’s marriage, they had two children: KL, born in

November 1990, and CL, born in July 1996. The marriage was dissolved in 2001.

       Pursuant to the decree of dissolution, the trial court entered a child support order. The

order allocated to Strickland the income tax exemptions for both children for every tax year. In

2009, the court modified the child support order and allocated tax exemptions for KL to

Strickland and for CL to Leyerzapf until only the exemption for CL remained, at which time the

exemption would alternate from Strickland in odd tax years to Leyerzapf in even tax years.




                                                  2
No. 49220-2-II


       For the 2012 tax return, Leyerzapf claimed the tax exemption for CL as allowed.

However, Strickland also claimed the exemption. As a result, Leyerzapf was audited and ended

up having to pay $2,022.97 to the Internal Revenue Service (IRS).

       In September 2014, Leyerzapf filed a motion to have Strickland held in contempt for

failing to comply with the child support order, and requested that the trial court require

Strickland to sign a dependency exemption waiver for the 2012 and 2014 tax years. Strickland

responded that she claimed the exemption for CL because Leyerzapf had refused to pay his share

of CL’s medical expenses.

       In January 2015, a court commissioner found that although Strickland had intentionally

violated the 2009 court order, she was not in contempt because CL needed the financial benefit

of the tax exemption. The commissioner then requested that the parties mediate the tax

exemption issue. The commissioner also stated that “the tax exemption portion of the order no

longer applies as the child is now 18.” CP at 93. The parties participated in a mediation on April

20, but they were unable to reach a resolution.

       In August, Leyerzapf filed a motion for judgment against Strickland based on her claim

of a tax exemption for CL on her 2012 tax return.1 Leyerzapf asserted that Strickland had done

nothing to resolve the 2012 exemption problem and again had claimed an exemption for CL on

her 2014 tax return.

       In October, a court commissioner granted Leyerzapf’s motion for judgment regarding the

tax exemptions. The court stated:



1
 Leyerzapf also requested that child support for CL be terminated, and subsequent proceedings
and orders also addressed that issue. But this appeal does not involve the child support issue.


                                                  3
No. 49220-2-II


       Ms. Strickland shall amend her 2012 & 2014 tax returns so the father may claim
       [CL] as a tax exemption for those years. The court finds that the father is entitled
       to those exemptions and the mother took them improperly. The mother shall
       promptly sign all forms necessary to amend the returns and provide them to father’s
       attorney.

CP at 192. In November 2015, the trial court denied Strickland’s motion to revise that order,

ruling that “those provisions stand.” CP at 208. The court also denied both parties’ requests for

an award of attorney fees.

       On January 19, 2016, Leyerzapf filed a motion to enforce the November 2015 order. He

asserted that he had not received any information from Strickland regarding the tax returns.

Leyerzapf requested that the court order Strickland to amend her tax returns, sign the appropriate

forms, and enter judgment against Strickland for sanctions and attorney fees. In response,

Strickland claimed that she did not have the money to amend her 2012 tax return and that her

current husband (with whom she was in dissolution proceedings) had refused to consent to

amend their joint 2014 tax return.

       At the hearing on Leyerzapf’s motion on February 5, the court sua sponte entered an

order that included a show cause order for contempt based on Strickland’s failure to amend her

tax returns. The order stated, “The court is making it very clear to the mother that she needs to

comply with the order regarding tax returns.” CP at 239. The order required Strickland to

appear on March 4 and show cause why she should not be held in contempt for violating the trial

court’s November 2015 order and the underlying October 2015 order.

       Strickland was not present at the February 5 hearing, and there is no record of whether or

not she received personal service of the order to show cause. However, Strickland’s attorney

was present and acknowledged the order with her signature.



                                                 4
No. 49220-2-II


        Strickland appeared at the show cause hearing. She did not object based on a failure to

receive personal service of the show cause order or otherwise challenge the court’s authority to

proceed with the hearing. She also did not allege improper service of the order in a declaration

that she filed.

        Strickland argued that she had attempted to comply with the trial court’s order, but did

not have the financial resources to amend her tax returns and could not get her current husband’s

consent to amend their 2014 joint return. However, at the hearing in open court she signed the

forms allowing the exemptions to be properly allocated.

        The trial court entered an order finding Strickland in contempt, supported by findings.

The court order stated that Leyerzapf was entitled to a judgment against Strickland for

accountant fees, interest on the funds he had to pay to the IRS because he could not claim the tax

exemptions, and costs and attorney fees. The court reserved judgment on the issue of attorney

fees pending receipt of an itemized accounting.

        Leyerzapf subsequently filed a motion for entry of a judgment against Strickland. He

provided information regarding the losses that he had incurred because Strickland took the 2012

and 2014 tax exemptions for CL. Leyerzapf’s attorney also filed a declaration attaching itemized

billings from her office for work performed between January 1, 2015 and April 30, 2016. The

declaration addressed the attorney’s credentials, experience and her billing rate of $325 per hour.

However, many of the entries on the billings were for unidentified persons who performed

primarily clerical and administrative work at billing rates of between $100 and $160 per hour.

Leyerzapf requested a total of $16,870.50 in attorney fees and $1,123.95 in costs for amounts

incurred beginning in January 2015.



                                                  5
No. 49220-2-II


       The trial court entered a judgment in favor of Leyerzapf and against Strickland in the

amount of $809.19 for interest on the amount Leyerzapf paid to the IRS in 2012, $2,022.97 for

the 2012 tax refund Leyerzapf would have received, $161.12 for interest for the refund

Leyerzapf did not receive in 2014, and $17,501.02 in reasonable attorney fees and costs.

Regarding attorney fees, the court stated that the “contempt statute” authorized attorney fees and

costs, and found that the amounts were reasonable “in light of the number of times Mr.

Leyerzapf had to come to court for relief.” CP at 400. The court also found that the attorney’s

hourly rate was reasonable given her experience and the hourly rates in the community.

However, the court did not address the clerical and administrative work performed by the

unidentified persons in the attorney’s office.

       Strickland appeals the trial court’s order finding her in contempt and the amount of

attorney fees the court awarded.

                                            ANALYSIS

A.     INADEQUATE SERVICE OF SHOW CAUSE ORDER

       Strickland argues that under RCW 26.18.050(2), she was required to receive personal

service of the show cause order that resulted in the finding of contempt. She claims that the trial

court’s contempt order must be vacated because she did not receive such personal service. We

decline to consider this argument.

       RCW 26.18.050(1) authorizes a trial court to issue a show cause order to address a

motion for contempt for a party’s failure to comply with a child support order. Under RCW

26.18.050(2), “[s]ervice of the order to show cause shall be by personal service, or in the manner




                                                 6
No. 49220-2-II


provided in the civil rules of superior court or applicable statute.” Nothing in the record shows

that Strickland received personal service of the show cause order.

          However, Strickland did not object to the trial court’s show cause hearing on the basis

that she did not receive personal service of the show cause order. Instead, she appeared at and

participated in the show cause hearing without arguing that her alleged failure to receive personal

service precluded the trial court from proceeding with the hearing. After the trial court entered

the contempt order, Strickland never argued that the order was invalid because she had not

received personal service of the show cause order.

          Strickland raises the issue of inadequate service of the show cause order for the first time

on appeal. We generally decline to consider arguments raised for the first time on appeal. RAP

2.5(a); Kave v. McIntosh Ridge Primary Rd. Ass’n, 198 Wn. App. 812, 824, 394 P.3d 446

(2017).

          RAP 2.5(a)(1) states that a party may raise lack of trial court jurisdiction for the first time

on appeal. Strickland suggests that the trial court had no jurisdiction because she did not receive

personal service of the show cause order. However, the trial court here obtained jurisdiction

over this dissolution proceeding when it was first filed; there is no allegation that service of the

dissolution petition was inadequate. Under RCW 26.18.040(3), “[t]he court retains continuing

jurisdiction under this chapter until all duties of either support or maintenance, or both, of the

obligor, including arrearages, have been satisfied.” Similarly, RCW 26.18.050(5) confirms that

the court retains continuing jurisdiction to use a contempt action to enforce a support order.

          These statutory provisions demonstrate that the personal service requirement in RCW

26.18.050(2) may affect the trial court’s authority to hold a show cause hearing, but does not



                                                     7
No. 49220-2-II


affect the court’s jurisdiction. Cf. Estate of Bremer v. Walker, 187 Wn. App. 450, 456-57, 348

P.3d 1245 (2015) (distinguishing between the trial court’s jurisdiction and the trial court’s

authority to compel supplemental proceedings). Therefore, RAP 2.5(a)(1) is inapplicable here.

       We decline to consider Strickland’s argument that the trial court’s contempt order must

be vacated because she did not receive personal service of the show cause order.

B.     AUTHORITY TO ALLOCATE EXEMPTION

       Strickland argues that the trial court did not have the authority to allocate the 2014 tax

exemption to Leyerzapf because CL turned 18 in July 2014. We disagree.

       RCW 26.19.100 addresses federal income tax exemptions for dependent children. The

statute states, “The court may award the exemption . . . and order a party to sign the federal

income tax dependency exemption waiver. The court may divide the exemptions between the

parties, alternate the exemptions . . . or both.” RCW 26.19.100. Nothing in the statute limits the

court’s authority based on the child’s status as a minor. And Strickland provides no authority for

the proposition that a trial court’s authority under RCW 26.19.100 ends when the child turns 18.

       Further, the trial court’s allocation of the tax exemptions here was made in the context of

the child support order. That order provided that child support would be paid as long as CL was

enrolled in high school. Although CL turned 18 in July 2014, there is no dispute that he

remained in high school until at least the summer of 2015. Strickland does not explain why the

trial court would have no authority to allocate tax exemptions after CL turned 18 when child

support payments continued after he turned 18.

       Strickland argues that the court commissioner’s ruling in January 2015 that the tax

exemption portion of the order no longer applied was the law of the case and extinguished the



                                                 8
No. 49220-2-II


trial court’s authority over the 2014 tax exemption. However, the law of the case doctrine

applies only once there has been an appellate decision. Roberson v. Perez, 156 Wn.2d 33, 41,

123 P.3d 844 (2005). Further, until entry of final judgment, all trial court rulings are subject to

revision at any time. CR 54(b).

       We hold that the trial court had authority to allocate the 2014 tax exemption for CL to

Leyerzapf.

C.     INABILITY TO COMPLY WITH ORDER

       Strickland argues that the trial court erred in finding her in contempt because she did not

have the ability to comply with the court’s order. We disagree.

       We review a contempt order for an abuse of discretion. In re Marriage of Williams, 156

Wn. App. 22, 27, 232 P.3d 573 (2010). A court abuses its discretion when its decision is

unreasonable or it bases its decision on untenable grounds. Id. A trial court’s factual findings

regarding contempt will be upheld on appeal if they are supported by substantial evidence. See

In re Marriage of Rideout, 150 Wn.2d 337, 350-51, 77 P.3d 1174 (2003).

       RCW 26.18.050(1) authorizes the trial court to hold a party in contempt as provided in

chapter 7.21 RCW for failing to obey a child support order. RCW 26.18.050(4) recognizes that

a party may raise as a defense in a show cause hearing that he or she “lacked the means to

comply” with the child support order. That subsection also states that the party “shall establish

that he or she exercised due diligence in seeking employment, in conserving assets, or otherwise

in rendering himself or herself able to comply with the court’s order.” RCW 26.18.050(4).

       Strickland argued in the trial court that she did not have the financial means to comply

with the order requiring her to amend her 2012 tax return, and that she could not obtain the



                                                  9
No. 49220-2-II


consent of her current husband to amend their 2014 joint tax return. However, the trial court

made a specific finding that Strickland “had the ability to sign the correct forms so the exemption

could be properly allocated.” CP at 292. This finding reflects the fact that the court considered

the evidence and Strickland’s testimony, and it rejected her argument. We do not weigh

conflicting evidence or substitute our judgment for that of the trial court. In re Marriage of

Wilson, 165 Wn. App. 333, 340, 267 P.3d 485 (2011).

       In addition, Strickland demonstrated that she had the ability to sign the correct forms by

signing those forms in open court at the show cause hearing. Strickland does not explain why

she was unable to comply with that aspect of the court order before the hearing.

       Accordingly, we hold that the trial court did not abuse its discretion in entering the

contempt order.

D.     AWARD OF ATTORNEY FEES

       Strickland argues that the amount of attorney fees the trial court awarded was excessive.

Specifically, she claims that the attorney fee award improperly included (1) work performed

before the contempt proceedings and (2) clerical work.2 We agree.

       1.   Standard of Review

       We review a trial court’s award of attorney fees for an abuse of discretion. White v.

Clark County, 188 Wn. App. 622, 638, 354 P.3d 38 (2015), review denied, 185 Wn.2d 1009




2
 Strickland also claims that the amount of time spent on one specific task was unreasonable.
But other than a conclusory statement, she provides no evidence that the trial court abused its
discretion in including that time in its attorney fee award.



                                                10
No. 49220-2-II


(2016). A trial court abuses its discretion if “its decision is manifestly unreasonable, based on

untenable grounds, or made for untenable reasons.” Id. at 639.

          In addition, the trial court must articulate the grounds for any attorney fee award and

establish a record sufficient to permit meaningful review. Id. Generally, the trial court “must

supply findings of fact and conclusions of law sufficient to permit a reviewing court to determine

why the trial court awarded the amount in question.” SentinelC3, Inc. v. Hunt, 181 Wn.2d 127,

144, 331 P.3d 40 (2014).

          2.   Scope of Award

          Regarding the scope of the attorney fee award, the trial court awarded Leyerzapf the fees

incurred for work performed between January 1, 2015 and April 30, 2016. Strickland argues that

the trial court could not award attorney fees incurred before it issued the order to show cause in

February 2016.

               a.   Award of Fees under RCW 7.21.030(3)

          The trial court awarded attorney fees under the “contempt statute.” The court apparently

was referring to RCW 7.21.030, which addresses contempt proceedings and available sanctions.

RCW 7.21.030(3) states that the court may “order a person found in contempt of court to pay a

party for any losses suffered by the party as a result of the contempt and any costs incurred in

connection with the contempt proceeding, including reasonable attorney’s fees.” (Emphasis

added.)

          RCW 7.21.030(3) allows the award of only those attorney fees incurred “in connection

with the contempt proceeding.” This language “limits recovery to fees and costs connected with




                                                   11
No. 49220-2-II


an instant proceeding – not other unresolved contempt proceedings.” In re Marriage of

Edwards, 83 Wn. App. 715, 725, 924 P.2d 44, 932 P.2d 171 (1996).

       Here, Leyerzapf filed a motion for contempt in September 2014. But that contempt

proceeding was never completely resolved. The court commissioner declined to find that

Strickland was in contempt, and ordered the parties to mediate. Therefore, under Edwards any

fees incurred before the mediation in June 2015 were not recoverable in the 2016 contempt

proceeding.

       The proceedings that culminated in the trial court’s contempt judgment began with

Leyerzapf’s motion in August 2015 for a judgment against Strickland regarding the tax

exemptions. That motion resulted in the court commissioner’s order requiring Strickland to

amend her tax returns and sign the necessary forms, and the trial court’s order affirming that

decision. Strickland ultimately was found in contempt for violating those orders. But the

August 2015 motion did not request a contempt order; only after Strickland refused to amend her

tax returns did the issue of contempt arise. And the trial court declined to award attorney fees

after granting the motion.

       On January 19, 2016, Leyerzapf filed a motion to compel Strickland’s compliance with

the previous orders. Although that motion did not expressly mention contempt, it resulted in the

trial court’s show cause order on contempt. We hold that the “contempt proceeding” began with

that January 19 motion.

       Under RCW 7.21.030(3), the trial court could award only those attorney fees incurred in

connection with the contempt proceeding: work to prepare and file the January 19 motion and




                                                12
No. 49220-2-II


work relating to subsequent proceedings. We hold that the trial court erred in awarding attorney

fees that were incurred before that time.

             b.   Award of Fees under RCW 26.18.160

       On appeal, Leyerzapf argues that he was entitled to recover attorney fees in the trial court

under RCW 26.18.160, which states:

       In any action to enforce a support or maintenance order under this chapter, the
       prevailing party is entitled to a recovery of costs, including an award for reasonable
       attorney fees. An obligor may not be considered a prevailing party under this
       section unless the obligee has acted in bad faith in connection with the proceeding
       in question.

Unlike RCW 7.21.030(3), nothing in RCW 26.18.160 limits an award of attorney fees to those

incurred in connection with a contempt proceeding.

       However, there is no indication that Leyerzapf requested attorney fees under RCW

26.18.160 in the trial court or that the trial court awarded fees under that statute. As noted above,

we generally do not consider arguments raised for the first time on appeal. Kave, 198 Wn. App.

at 824. Therefore, we decline to consider Leyerzapf’s claim that he was entitled to attorney fees

in the trial court under RCW 26.18.160.

       3.    Clerical Work

       Regarding the nature of the services included in the attorney fees award, the trial court

awarded almost all of Leyerzapf’s requested fees. This award included fees for clerical services

such as indexing, printing, scanning and copying. Although the persons that performed this

work were not identified, it appears that they are legal assistants rather than lawyers.

       The services of a qualified legal assistant may be included in an attorney fee award. N.

Coast Elec. Co. v. Selig, 136 Wn. App. 636, 643-45, 151 P.3d 211 (2007). However, the trial



                                                 13
No. 49220-2-II


court must consider certain factors before including the services of a legal assistant in an attorney

fee award:

       (1) the services performed by the nonlawyer personnel must be legal in nature; (2)
       the performance of these services must be supervised by an attorney; (3) the
       qualifications of the person performing the services must be specified in the request
       for fees in sufficient detail to demonstrate that the person is qualified by virtue of
       education, training, or work experience to perform substantive legal work; (4) the
       nature of the services performed must be specified in the request for fees in order
       to allow the reviewing court to determine that the services performed were legal
       rather than clerical; (5) as with attorney time, the amount of time expended must be
       set forth and must be reasonable; and (6) the amount charged must reflect
       reasonable community standards for charges by that category of personnel.

Id. (quoting Absher Constr. Co. v. Kent Sch. Dist. No. 415, 79 Wn. App. 841, 845, 917 P.2d

1086 (1995).

       Further, “compensation for administrative tasks such as preparing pleadings for

duplication, delivering copies, and requesting copies, are not within the realm of reasonable

attorney fees.” Emerick v. Cardiac Study Ctr., Inc., 189 Wn. App. 711, 734, 357 P.3d 696

(2015), review denied, 185 Wn.2d 1004 (2016).

       Here, the trial court did not address at all the services performed by legal assistants and

did not consider the Absher factors. As stated above, the trial court is required to articulate the

grounds for an award and establish a record sufficient to permit meaningful review. White, 188

Wn. App. at 639. The trial court failed to do that here.

       Accordingly, we hold that the record does not support the trial court’s inclusion of the

services of legal assistants in its attorney fee award.

       4.    Remand

       When a fee award is not supported by an adequate record, the appropriate remedy is to

remand to allow the trial court to explain the basis for the award. See Berryman v. Metcalf, 177


                                                  14
No. 49220-2-II


Wn. App. 644, 659, 312 P.3d 745 (2013). We reverse the trial court’s attorney fee award and

remand for the trial court to reassess the attorney fee award consistent with this opinion.

E.      ATTORNEY FEES ON APPEAL

        Strickland and Leyerzapf both request attorney fees on appeal. Under RAP 18.1 a party

may recover attorney fees on appeal if allowed under the applicable law.

        Leyerzapf argues that he is entitled to an attorney fee award under RCW 26.18.160,

which as stated above provides that the prevailing party in an action to enforce a support order is

entitled to recover reasonable attorney fees. Here, Leyerzapf prevailed on the multiple

arguments Strickland raised on the primary issue on appeal – entry of the contempt order.

Therefore, we hold that he is entitled to recover his reasonable attorney fees under RCW

26.18.160. But Strickland did prevail in part on the amount of attorney fees awarded, so

Leyerzapf will not be able to recover fees for work relating to the attorney fee issues.

        Strickland identifies RAP 14.2 as authority for the award of attorney fees, but that rule

only allows parties to recover appellate costs, not attorney fees. Strickland does not identify any

applicable law granting her the right to attorney fees on appeal. Therefore, we hold that she is

not entitled to recover reasonable attorney fees.

                                          CONCLUSION

        We affirm the trial court’s order for contempt but vacate the award of attorney fees

against Strickland and remand for the trial court to reassess the attorney fee award consistent

with this opinion. We award Leyerzapf his reasonable attorney fees on appeal except for fees

relating to the attorney fee issues.




                                                    15
No. 49220-2-II


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with

RCW 2.06.040, it is so ordered.



                                                     MAXA, A.C.J.


 We concur:



JOHANSON, J.




MELNICK, J.




                                                16